BERDON, J.,
dissenting. The significant and only issue before this court can be simply stated: whether a defendant has a constitutional due process right to be heard before the trial court may decide the state’s motion to rectify a transcript when the substance of the proposed rectification is crucial to an issue raised on appeal.
The majority clouds this issue by focusing on whether it was plausible that the trial court instructed the jury improperly. Relying on a sworn altered transcript furnished by the court reporter, other instructions given by the court during the course of the trial, and the absence of an objection to the trial court’s instructions, this court concludes that the altered transcript had to be correct. That conclusion not only defies logic, but has nothing to do with the issue we certified.1
It is fundamental, under both the federal and state constitutional due process clauses, that a party whose rights are being affected has a right to be heard. Roundhouse Construction Corp. v. Telesco Masons Supplies Co., 168 Conn. 371, 376, 362 A.2d 778, vacated, 423 U.S. 809, 96 S. Ct. 20, 46 L. Ed. 2d 29 (1975), on remand, 170 Conn. 155, 365 A.2d 393, cert. denied, 429 U.S. 889, 97 S. Ct. 246, 50 L. Ed. 2d 172 (1976). Moreover, that opportunity to be heard must be granted “at a meaningful time and in a meaningful manner.” Armstrong v. Manzo, 380 U.S. 545, 552, 85 S. Ct. 1187, 14 L. Ed. 2d 62 (1965).
The altered transcript affected the issue of whether the trial court improperly instructed the jury that they could deliberate before all the evidence was submitted *499and before they were instructed on the law to be applied in this case. This court has repeatedly held that it would be a clear violation of the state constitutional right to a trial by an impartial jury for a trial court to instruct a jury that they may discuss the case before it is submitted to them with proper jury instructions. State v. Cubano, 203 Conn. 81, 89, 523 A.2d 495 (1987); State v. Castonguay, 194 Conn. 416, 433, 481 A.2d 56 (1984); State v. Washington, 182 Conn. 419, 426, 438 A.2d 1144 (1980). In Washington, this court reasoned as follows: “[I]t is human nature that an individual, having expressed in discussion his or her view of the guilt or innocence of the defendant, would be inclined thereafter to give special attention to testimony strengthening or confirming the views already expressed to fellow jurors. . . . Because the prosecution presents its evidence first, initial expressions of opinion would generally be unfavorable to the defendant. . . . Also, the human mind is constituted so that what one himself publicly declares touching any controversy is much more potent in biasing his judgment and confirming his predilections than similar declarations which he may hear uttered by other persons. When most men commit themselves publicly to any fact, theory, or judgment they are too apt to stand by their own public declarations, in defiance of evidence. This pride of opinion and of consistency belongs to human nature.” (Citations omitted; internal quotation marks omitted.) State v. Washington, supra, 426. Of course, even if the trial court did issue such a jury instruction, it would not be grounds for a new trial if the state proved the error to be harmless beyond a reasonable doubt. But first things first — there must be a hearing to determine whether the trial court instructed the juiy that they could discuss the case before it was submitted to them.
In this case, the trial court was alerted to the fact that the defendant wished to be heard before the court *500acted on the state’s motion for rectification. The defendant filed, within the appropriate time, an objection to the motion for rectification, specifically requesting that there be a hearing. The court holds today that the defendant’s due process rights were not violated because the defendant “did not provide the trial court with any facts which would have required a hearing.” But the defendant could do no more, for, as his public defender pointed out at oral argument, the court reporter refused to speak to him after the altered transcript was issued. Without a hearing, the defendant was unable to procure any evidence regarding the correctness of the altered transcript.
The trial court without any hearing granted the motion for rectification, merely relying on the court reporter’s altered transcript and on the judge’s personal belief in his own infallibility. The judge appended a brief, handwritten memorandum of decision to the motion’s order in which he wrote: “This court has never so cautioned jurors, in its 17 years, to discuss a pending case except during its deliberation at the conclusion of the charge. It is an obvious but unfortunate error on the part of the typist or court reporter. An examination of my jury cases will disclose jury cautions consistent with our law. Clearly, if such an erroneous caution had been given, both counsel would have quickly alerted the court. It is incredible that anyone would believe that a trial judge would instruct jurors to discuss a pending case during their ‘breaks.’ ” (Emphasis in original.) The question for the trial court, of course, was not whether it intended to instruct the jury that they could discuss the case. Rather, it is whether the trial court, on this specific occasion, inadvertently did so. And, unfortunately, as incredible as it may be, trial judges have instructed juries that they may discuss the case before it is submitted to them. See State v. Caston*501guay, supra, 194 Conn. 432; State v. Washington, supra, 182 Conn. 422-24.
Surely, due process of law and fundamental justice requires that a hearing be provided in which the defendant would have an opportunity to examine the court reporter, and have another court reporter examine the stenographic notes. To allow the decision on the motion to rectify to be made based solely on the court reporter’s certified altered transcript, without being subject to examination, and on the trial judge’s record of never having instructed the jury in the manner stated in the original certified transcript, does not afford the defendant an opportunity to be heard and deprives him of procedural due process.
The public defender in her brief to the court pragmatically notes: “The defendant has consistently sought nothing more than a brief hearing and the concomitant opportunity to present evidence to determine the accuracy of his transcript. It is unclear why, in the context of this case, the state has opposed this.” It is equally unclear to me why the majority opposes such a minimal procedural safeguard. If nothing more was accomplished in such a brief hearing, the indigent defendant would have at least perceived that justice was done.2
Additionally, the court inappropriately relies on the 1985 modification of § 4051 (formerly § 3082) of the *502Practice Book. The deletion of the reference to a hearing is heralded by the majority as vesting the trial court with discretion regarding procedural due process. This analysis, however, completely disregards the fundamental tenet (which I hope the majority accepts) that the rules of practice adopted by the justices of this court do not trump the federal and state constitutions.
This case greatly concerns me. Not only does the court narrowly view the procedural due process rights of the defendant, it also leaves an underlying perception that justice was denied this indigent defendant. Accordingly, I would reverse the decision of the Appellate Court and order that the matter be remanded to the trial court to conduct a hearing on the motion for rectification.
I respectfully dissent.

 We granted certification limited to the following issue: “Whether the defendant was denied due process of law when the trial court failed to give the defendant notice and the right to be heard before the trial court ordered the transcript of its instructions to the jury rectified?” State v. Lopez, 232 Conn. 908, 908-909, 653 A.2d 195 (1995).


 In footnote 7 of the majority opinion, the court exaggerates the burden that would be placed upon the trial court if a hearing was required before the court could act on a motion to rectify a transcript. I have three responses to the aggrandizement of the trial court’s burden. First, such a hearing would be required only if after the motion for rectification the criminal defendant made a timely request for such a hearing. Second, as any trial judge can attest to, requests for rectification are rarely made. Indeed, in the eighteen years I sat on the trial bench, no party in any case over which I presided had ever made such a motion relative to a transcript. Finally, and most import,antly, on balance, any burden on the trial court is far outweighed by the need of the defendant for a hearing and by the integrity of the trial process.